STONE, Circuit Judge
(dissenting). I am compelled to dissent from the above result and from some of the reasoning supporting that result. The only error I find in the result reached by the master and the trial court is that the master failed to allow for “going concern” value. I agree that the allowance for such item, under the circumstances of this case, should be $500,000. With this allowance added to the total value found by the master and the trial court, the total value would be $8,500,000. The above total value ($8,500,000) should, in my judgment, be the rate base upon which a return of 7% per cent, return should be allowed.